Case 0:19-cv-62533-AHS Document 12 Entered on FLSD Docket 11/06/2019 Page 1 of 17



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                               FORT LAUDERDALE DIVISION
                                 Case No. 19-cv-62533-CMA
                                      Civil - Altonaga


                                                      )
  B2 Ventures, LLC,                                   )
                                                      )
         Plaintiff,                                   )
                                                      )
  Practice Catapult, LLC                              )
                                                      )
         Defendant/Counter-Plaintiff.                 )
                                                      )


    DEFENDANT/COUNTER-PLAINTIFF, PRACTICE CATAPULT, LLC’S, ANSWER,
              AFFIRMATIVE DEFENSES AND COUNTERCLAIM


         Defendant/Counter-Plaintiff, Practice Catapult, LLC (“Practice Catapult” or “Defendant”),

  by and through its undersigned counsel, denies each and every allegation except as admitted or

  qualified as follows:

         1.      Practice Catapult lacks knowledge or information sufficient to form a belief as to

  this allegation and therefore denies the same.

         2.      Practice Catapult lacks knowledge or information sufficient to form a belief as to

  this allegation and therefore denies the same.

         3.      Practice Catapult lacks knowledge or information sufficient to form a belief as to

  this allegation and therefore denies the same.

         4.      Practice Catapult admits only that it owns simplconsult.com and that the domain

  points to Practice Catapult’s website at orthocatapult.com. Practice Catapult denies the remaining

  allegations.
Case 0:19-cv-62533-AHS Document 12 Entered on FLSD Docket 11/06/2019 Page 2 of 17



         5.      Denied.

         6.      Denied.

         7.      Practice Catapult lacks knowledge or information sufficient to form a belief as to

  this allegation and therefore denies the same.

         8.      Admitted.

         9.      Practice Catapult lacks knowledge or information sufficient to form a belief as to

  this allegation and therefore denies the same.

         10.     Practice Catapult lacks knowledge or information sufficient to form a belief as to

  this allegation and therefore denies the same.

         11.     Practice Catapult lacks knowledge or information sufficient to form a belief as to

  this allegation and therefore denies the same.

         12.     Denied.

         13.     Practice Catapult lacks knowledge or information sufficient to form a belief as to

  this allegation and therefore denies the same.

         14.     Practice Catapult lacks knowledge or information sufficient to form a belief as to

  this allegation and therefore denies the same.

         15.     Practice Catapult lacks knowledge or information sufficient to form a belief as to

  this allegation and therefore denies the same.

         16.     Practice Catapult lacks knowledge or information sufficient to form a belief as to

  this allegation and therefore denies the same.

         17.     Practice Catapult lacks knowledge or information sufficient to form a belief as to

  this allegation and therefore denies the same.




                                                   2
Case 0:19-cv-62533-AHS Document 12 Entered on FLSD Docket 11/06/2019 Page 3 of 17



         18.     Practice Catapult lacks knowledge or information sufficient to form a belief as to

  this allegation and therefore denies the same.

         19.     Practice Catapult lacks knowledge or information sufficient to form a belief as to

  this allegation and therefore denies the same.

         20.     Practice Catapult admits that Paul Shank sought a demonstration of Plaintiff’s

  software but denies the remaining allegations.

         21.     Practice Catapult admits it did not have a representative at the American

  Association of Orthodontists in San Diego in April of 2017. Practice Catapult denies the remaining

  allegations.

         22.     Practice Catapult admits that the webpage shown appeared on its website but denies

  the remaining allegations.

         23.     Denied.

         24.     Practice Catapult lacks knowledge or information sufficient to form a belief as to

  this allegation and therefore denies the same.

         25.     Practice Catapult admits that its claimed first use of the ORTHOCALCULATOR

  trademark is in February 2016. As to the remaining allegations, Practice Catapult lacks knowledge

  or information sufficient to form a belief as to this allegation and therefore denies the same.

         26.     Practice Catapult admits that it filed federal trademark application Serial No.

  87/559,017 for ORTHOCALCULATOR on August 7, 2017 claiming a first use date of February

  9, 2016. Practice Catapult denies this allegation insofar as it recites both an incorrect filing date

  and an incorrect first use date.




                                                   3
Case 0:19-cv-62533-AHS Document 12 Entered on FLSD Docket 11/06/2019 Page 4 of 17



          27.     Practice Catapult admits that it received a letter from counsel stating they

  represented Plaintiff dated March 21, 2018 that discussed the subject matter of this lawsuit.

  Practice Catapult denies the remaining allegations.

          28.     Admitted.

          29.     Practice Catapult lacks knowledge or information sufficient to form a belief as to

  this allegation and therefore denies the same.

          30.     Practice Catapult denies this allegation insofar as it pertains to Practice Catapult’s

  intent. Practice Catapult lacks knowledge or information sufficient to form a belief as to the

  remaining portions of this allegation and therefore denies the same.

          31.     Practice Catapult denies that any of its actions have created a risk of consumer

  confusion. Practice Catapult lacks knowledge or information sufficient to form a belief as to the

  remaining portions of this allegation and therefore denies the same.

          32.     Denied.

          33.     Denied.

                                   FIRST CAUSE OF ACTION
                                  Lanham Act Unfair Competition

          34.     Practice Catapult repeats and realleges its answers to Paragraphs 1 through 33 as if

  fully set forth herein.

          35.     Practice Catapult lacks knowledge or information sufficient to form a belief as to

  the remaining portions of this allegation and therefore denies the same.

          36.     Practice Catapult lacks knowledge or information sufficient to form a belief as to

  the remaining portions of this allegation and therefore denies the same.

          37.     Practice Catapult lacks knowledge or information sufficient to form a belief as to

  the remaining portions of this allegation and therefore denies the same.



                                                    4
Case 0:19-cv-62533-AHS Document 12 Entered on FLSD Docket 11/06/2019 Page 5 of 17



          38.     Denied.

          39.     Denied.

          40.     Denied.

          41.     Denied.



                             SECOND CAUSE OF ACTION
                 Common Law Trademark Infringement and Unfair Competition

          42.     Practice Catapult repeats and realleges its answers to Paragraphs 1 through 41 as if

  fully set forth herein.

          43.     Practice Catapult lacks knowledge or information sufficient to form a belief as to

  the remaining portions of this allegation and therefore denies the same.

          44.     Practice Catapult lacks knowledge or information sufficient to form a belief as to

  the remaining portions of this allegation and therefore denies the same.

          45.     Denied.

          46.     Denied.

          47.     Denied.

          48.     Denied.

                                   THIRD CAUSE OF ACTION
                               Florida Unfair Competition Violation


          49.     Practice Catapult repeats and realleges its answers to Paragraphs 1 through 48 as if

  fully set forth herein.

          50.     Practice Catapult lacks knowledge or information sufficient to form a belief as to

  the remaining portions of this allegation and therefore denies the same.




                                                   5
Case 0:19-cv-62533-AHS Document 12 Entered on FLSD Docket 11/06/2019 Page 6 of 17



          51.     Practice Catapult lacks knowledge or information sufficient to form a belief as to

  the remaining portions of this allegation and therefore denies the same.

          52.     Practice Catapult lacks knowledge or information sufficient to form a belief as to

  the remaining portions of this allegation and therefore denies the same.

          53.     Denied.

          54.     Denied.

          55.     Denied.

          56.     Denied.

                                   FOURTH CAUSE OF ACTION
                                    Petition to Cancel Registration


          57.     Practice Catapult repeats and realleges its answers to Paragraphs 1 through 56 as if

  fully set forth herein.

          58.     Insofar as any answer is required, Practice Catapult denies this allegation.

          59.     Insofar as any answer is required, Practice Catapult denies this allegation.

          60.     Denied.

                                     AFFIRMATIVE DEFENSES

          1.      Plaintiff is not entitled to relief because Plaintiff has failed to state a claim upon

  which relief can be granted.

          2.      Practice Catapult has not infringed upon any applicable trademark under federal or

  state law.

          3.      Plaintiff is not entitled to relief because Plaintiff’s claims are barred by the doctrine

  of unclean hands as Plaintiff is liable to Practice Catapult for trademark infringement and currently

  uses the domain orthocalc.com to direct consumers to Plaintiff’s website.




                                                     6
Case 0:19-cv-62533-AHS Document 12 Entered on FLSD Docket 11/06/2019 Page 7 of 17



         4.      Plaintiff is not entitled to relief because it owns no trademark rights in

  ORTHOCALC.

         5.      Plaintiff is not entitled to relief because it has abandoned any trademark rights in

  ORTHOCALC.

         6.      Plaintiff is not entitled to relief because Practice Catapult’s rights in

  ORTHOCALCULATOR are senior to any rights asserted by Plaintiff.

         7.      Plaintiff is not entitled to relief because Plaintiff’s claims are barred by the doctrine

  of laches.

                           PRACTICE CATAPULT’S COUNTERCLAIMS

                                                 Parties

         1.      Counter-Plaintiff Practice Catapult is a limited liability company organized under

  the laws of the State of Michigan.

         2.      Upon information and belief, Counter-Defendant B2 Ventures, LLC (“Counter-

  Defendant”) is a limited liability company organized under the laws of the State of Florida.

                                       Jurisdiction and Venue

         3.      This action arises out of federal common law, 15 U.S.C. §§ 1051 et seq. (the

  “Lanham Act”), and Florida’s Deceptive and Unfair Trade Practices Act (“FDUTPA”).

         4.      This Court has jurisdiction pursuant to 28 U.S.C. §§ 1331, 1332, 1338 and 1367.

         5.      Venue is proper by virtue of 28 U.S.C. § 1391.

                                                  Facts

         6.      Practice Catapult’s predecessor in interest was Consultation Tools LLC

  (“Consultation Tools”), a limited liability company formed on February 9, 2016 under the laws of

  the State of Michigan.




                                                    7
Case 0:19-cv-62533-AHS Document 12 Entered on FLSD Docket 11/06/2019 Page 8 of 17



         7.        Consultation Tools began selling its software as a service under its

  ORTHOCALCULATOR trademark on February 9, 2016.

         8.        Consultation Tools began offering its software as a service under its

  ORTHOCALCULATOR trademark on February 9, 2016.

         9.        Consultation Tools transferred all rights in and to ORTHOCALCULATOR to

  Practice Catapult on May 9, 2017.

         10.       Practice Catapult owns the domains the domains orthocalculator.com and

  orthocalculators.com, which Practice Catapult or its predecessor in interest acquired in January

  and August of 2016, respectively.

         11.       Practice Catapult offers software for orthodontic practice management, patient

  education, and payment planning under ORTHOCALCULATOR (the “Practice Catapult Mark”).

         12.       Practice   Catapult    or    its       predecessor   in   interest   began   using

  ORTHOCALCULATOR on February 9, 2016.

         13.       Practice Catapult owns common law trademark rights in and to the Practice

  Catapult Mark throughout the country dating back to 2016.

         14.       On August 7, 2016, Practice Catapult filed federal trademark application Serial No.

  87/559,017 for ORTHOCALCULATOR (the “Practice Catapult Application”).

         15.       On March 1, 2018, Practice Catapult received an inquiry from Dr. Ana Benedetti

  requesting a demonstration of Practice Catapult’s software.

         16.       Upon information and belief, the March 1, 2018 inquiry received by Practice

  Catapult was actually sent by Brad Benedetti, a member of Counter-Defendant and husband of Dr.

  Ana Benedetti.




                                                      8
Case 0:19-cv-62533-AHS Document 12 Entered on FLSD Docket 11/06/2019 Page 9 of 17



         17.      On March 1, 2018, Practice Catapult received three inquiries from Brad Benedetti

  requesting more information about Practice Catapult’s software.

         18.      In 2018, Practice Catapult received a letter from counsel for Counter-Defendant

  asserting rights in ORTHOCALC and claiming that Practice Catapult’s use and registration of

  ORTHOCALCULATOR created a likelihood of consumer confusion.

         19.      In an April 3, 2018 letter to counsel for Counter-Defendant, Practice Catapult’s

  counsel described Practice Catapult’s senior trademark rights and demanded that Counter-

  Defendant cease all use of ORTHOCALC as a trademark or as a formative in any other mark.

         20.      Upon information and belief, the next day, on April 4, 2018, Counter-Defendant

  filed federal trademark application Serial No. 87/863,145 for ORTHOCALC.

         21.      Upon information and belief, Counter-Defendant filed federal trademark

  application Serial No. 87/864,546 for ORTHOCALC & Design on April 5, 2018.

         22.      On April 6, 2018, Counter-Defendant’s counsel sent an email requesting evidence

  of Practice Catapult’s senior trademark rights in ORTHOCALCULATOR.

         23.      On April 10, 2018, Practice Catapult’s counsel emailed a flyer featuring

  ORTHOCALCULATOR and a copyright notice reciting 2016 to counsel for Counter-Defendant.

         24.      The April 10, 2018 email from Practice Catapult’s counsel to counsel for Counter-

  Defendant stated that Practice Catapult’s counsel had “reviewed contracts showing payment and

  services provided by [Practice Catapult] under ORTHOCALCULATOR dating back to February

  2016. Insofar as [Practice Catapult’s] website references a launch, it is referring to an updated suite

  of software.”

         25.      In an April 18, 2018 email, Counter-Defendant’s counsel stated that the material

  provided by Practice Catapult was “not self-authenticating . . . .”




                                                    9
Case 0:19-cv-62533-AHS Document 12 Entered on FLSD Docket 11/06/2019 Page 10 of 17



           26.     Practice Catapult did not hear from Counter-Defendant again until September 10,

   2019.

           27.     On July 23, 2018, the United States Patent and Trademark Office (“USPTO”)

   issued an Office Action stating that registration of application Serial No. 87/864,546 for

   ORTHOCALC & Design would be barred by the Practice Catapult Application if it matured to

   registration.

           28.     On July 23, 2018, the USPTO issued a Suspension Letter against federal trademark

   application Serial No. 87/863,145 for ORTHOCALC stating that the application would be barred

   from registration if the Practice Catapult Application matured to registration.

           29.     Upon information and belief, on July 24, 2018, Counter-Defendant registered the

   domain symplconsult.com.

           30.     On October 2, 2018, federal trademark application Serial No. 87/559,017 matured

   into federal trademark registration No. 5,573,114 for ORTHOCALCULATOR for “software as a

   service (SAAS) services featuring software for orthodontic practice management, patient

   education, and payment planning,” in Class 42 (“Practice Catapult’s Registration”).

           31.     On January 31, 2019, the USPTO issued Office Actions refusing registration of

   federal trademark application Serial Nos. 87/864,546 and 87/863,145 for ORTHOCALC & Design

   and ORTHOCALC, respectively, on the grounds that registration of either would create a

   likelihood of confusion with the Practice Catapult Registration.

           32.     Upon information and belief, Counter-Defendant did not respond to the January 31,

   2019 Office Actions that issued against its pending ORTHOCALC trademark applications.




                                                   10
Case 0:19-cv-62533-AHS Document 12 Entered on FLSD Docket 11/06/2019 Page 11 of 17



           33.     Counter-Defendant’s counsel emailed Practice Catapult’s counsel on September

   10, 2019 stating, in part, that Counter-Defendant had “shifted its marketing plans and began using

   the SYMPLCONSULT mark to promote its software suite” instead of ORTHOCALC.

           34.     Upon information and belief, Counter-Defendant has owned and used the domain

   orthocalc.com since August 17, 2016.

           35.     Since before September 10, 2019, Counter-Defendant redirected orthocalc.com to

   symplconsult.com.

           36.     Upon information and belief, Counter-Defendant never ceased use of

   ORTHOCALC as a trademark.

           37.     Upon information and belief, Counter-Defendant has never used the trademark

   notice TM in connection with SYMPLCONSULT.

           38.     Upon information and belief, Counter-Defendant owns no trademark rights in

   SYMPLCONSULT.

           39.     On October 16, 2019, the USPTO issued Notices of Abandonment with respect to

   Serial Nos. 87/864,546 and 87/863,145 for ORTHOCALC & Design and ORTHOCALC,

   respectively.

           40.     Counter-Defendant’s use of ORTHOCALC and orthocalc.com creates a significant

   likelihood of consumer confusion.

                                    FIRST COUNTERCLAIM
                             (Trademark Infringement, 15 U.S.C. § 1125)

           41.     Practice Catapult repeats and re-alleges the allegations of Paragraphs 1 through 40

   above as if fully set forth herein.

           42.     Practice Catapult owns all rights, title, and interest in and to the Practice Catapult

   Registration and the Practice Catapult Mark.



                                                    11
Case 0:19-cv-62533-AHS Document 12 Entered on FLSD Docket 11/06/2019 Page 12 of 17



          43.     Counter-Defendant      has,   without    Practice    Catapult’s   permission,     used

   ORTHOCALC in interstate commerce in a manner that is likely to cause confusion or mistake or

   deceive purchasers and/or cause consumers to mistakenly believe that there is an affiliation,

   connection, approval, sponsorship, or association between Practice Catapult and/or its goods,

   services, or commercial activities, on the one hand, and Counter-Defendant and/or Counter-

   Defendant’s respective goods, services, and/or commercial activities, on the other.

          44.     Counter-Defendant’s aforementioned actions constitute federal trademark

   infringement under 15 U.S.C. § 1125.

          45.     As a direct and proximate result of Counter-Defendant’s wrongful actions, Practice

   Catapult has suffered and continues to suffer and/or is likely to suffer damage to its trademark,

   business reputation, and goodwill.

          46.     Unless restrained, Counter-Defendant will continue to use ORTHOCALC, which

   is confusingly similar to the Practice Catapult Mark, and will continue causing Practice Catapult

   irreparable injury.

          47.     Counter-Defendant’s wrongful actions were willful.

          48.     Practice Catapult is entitled to recover actual damages that it has sustained and/or

   is likely to sustain as a result of Counter-Defendant’s wrongful acts.

          49.     Practice Catapult is entitled to recover exemplary damages.

          50.     Practice Catapult is entitled to recover its costs and reasonable attorneys’ fees under

   15 U.S.C. § 1117(a).




                                                    12
Case 0:19-cv-62533-AHS Document 12 Entered on FLSD Docket 11/06/2019 Page 13 of 17



                                   SECOND COUNTERCLAIM
                               (Common Law Trademark Infringement)

           51.     Practice Catapult repeats and re-alleges the allegations of Paragraphs 1 through 40

   above as if fully set forth herein.

           52.     Practice Catapult has used ORTHOCALCULATOR since February 9, 2016.

           53.     Practice Catapult’s use of the Practice Catapult Mark gave rise to common law

   trademark rights throughout the country.

           54.     Counter-Defendant began using ORTHOCALC on or after October 25, 2016.

           55.     Counter-Defendant’s use of ORTHOCALC is likely to cause confusion or mistake

   or deceive purchasers and/or cause consumers to mistakenly believe that there is an affiliation,

   connection, approval, sponsorship, or association between Practice Catapult and/or its goods,

   services, or commercial activities, on the one hand, and Counter-Defendant and/or Counter-

   Defendant’s respective goods, services, and/or commercial activities, on the other.

           56.     Counter-Defendant’s use of ORTHOCALC constitutes trademark infringement at

   common law.

           57.     As a direct and proximate result of Counter-Defendant’s wrongful actions, Practice

   Catapult has suffered and continues to suffer and/or is likely to suffer damage to its trademark,

   business reputation, and goodwill.

           58.     Unless restrained, Counter-Defendant will continue to use ORTHOCALC, which

   is confusingly similar to the Practice Catapult Mark, and will continue causing Practice Catapult

   irreparable injury.

           59.     Counter-Defendant’s wrongful actions were willful.

           60.     Practice Catapult is entitled to recover actual damages that it has sustained and/or

   is likely to sustain as a result of Counter-Defendant’s wrongful acts.



                                                    13
Case 0:19-cv-62533-AHS Document 12 Entered on FLSD Docket 11/06/2019 Page 14 of 17



           61.       Practice Catapult is entitled to recover exemplary damages.

           62.       Practice Catapult is entitled to recover its costs and reasonable attorneys’ fees under

   15 U.S.C. § 1117(a).

                                       THIRD COUNTERCLAIM
                                  (Unfair Competition, 15 U.S.C. § 1125)

           63.       Practice Catapult repeats and re-alleges the allegations of Paragraphs 1 through 40

   above as if fully set forth herein.

           64.       Counter-Defendant’s use of ORTHOCALC in interstate commerce creates a false

   association between Counter-Defendant and Practice Catapult and is likely to cause consumer

   confusion.

           65.       Counter-Defendant’s use of orthocalc.com creates a false association between

   Counter-Defendant and Practice Catapult and is likely to cause consumer confusion.

           66.       Counter-Defendant’s use of ORTHOCALC constitutes unfair competition under 15

   U.S.C. § 1125.

           67.       Practice Catapult has no adequate remedy at law and will continue to suffer

   irreparable harm to its reputation if Counter-Defendant’s unlawful activities are not enjoined.

           68.       As a direct result of Counter-Defendant’s unlawful activities described above,

   Plaintiff has suffered monetary damages in an amount to be determined at trial.

                                     FOURTH COUNTERCLAIM
                 (Florida’s Deceptive and Unfair Trade Practices Act, §§ 501.201 et seq.)

           69.       Practice Catapult repeats and re-alleges the allegations of Paragraphs 1 through 40

   above as if fully set forth herein.

           70.       Counter-Defendant’s unlawful actions described above constitute unfair methods

   of competition, or unconscionable, deceptive, or unfair acts or practices in the conduct of trade or

   commerce.


                                                       14
Case 0:19-cv-62533-AHS Document 12 Entered on FLSD Docket 11/06/2019 Page 15 of 17



           71.     Counter-Defendant’s unlawful actions described above are likely to mislead

   consumers.

           72.     Counter-Defendant’s unlawful actions described above are a violation of Florida’s

   Deceptive and Unfair Trade Practices Act (“FDUTPA”) §§ 501.201 et seq.

           73.     Counter-Defendant’s unlawful actions described above were willful.

           74.     Practice Catapult is entitled to recover its actual damages under the FDUTPA.

           75.     Practice Catapult is entitled to recover its attorneys’ fees and costs under the

   FDUTPA.

                                    FIFTH COUNTERCLAIM
                 (Anti-Cybersquatting Consumer Protection Act, 15 U.S.C. § 1125(d))

           76.     Practice Catapult repeats and re-alleges the allegations of Paragraphs 1 through 40

   above as if fully set forth herein.

           77.     Counter-Defendant registered orthocalc.com with a bad faith intent to profit from

   the domain.

           78.     Counter-Defendant     knew     about    Practice   Catapult’s   rights   in   and   to

   ORTHOCALCULATOR at the time that it registered orthocalc.com.

           79.     Practice Catapult owned exclusive trademark rights to ORTHOCALCULATOR at

   the time that Counter-Defendant registered orthocalc.com.

           80.     ORTHOCALC is confusingly similar to the Practice Catapult Mark.

           81.     Counter-Defendant’s use of the domain orthocalc.com has caused and continues to

   cause irreparable harm to Practice Catapult.

           82.     Unless enjoined, Counter-Defendant will continue using orthocalc.com.

           83.     Counter-Defendant acted in bad faith.




                                                    15
Case 0:19-cv-62533-AHS Document 12 Entered on FLSD Docket 11/06/2019 Page 16 of 17



          84.     Practice Catapult is entitled to recover statutory damages under the Anti-

   Cybersquatting Protection Act, 15 U.S.C. § 1125(d).

          WHEREFORE, Practice Catapult prays for judgment as follows:

          1.      Disgorgement of all gains, profits, and advantages derived by Counter-Defendant

   from its unlawful actions described above;

          2.      Compensatory damages;

          3.      Punitive damages;

          4.      Statutory damages;

          5.      Practice Catapult’s costs and expenses;

          6.      Practice Catapult’s attorneys’ fees;

          7.      Injunctive relief barring Counter-Defendant from future infringement;

          8.      Injunctive relief barring Counter-Defendant from using ORTHOCALC or any

   confusingly similar variation thereof as a trademark in connection with any and all goods and/or

   services related to an orthodontic practice; and

          9.      Such other relief as the Court may deem just and proper.




                                                      16
Case 0:19-cv-62533-AHS Document 12 Entered on FLSD Docket 11/06/2019 Page 17 of 17




                                     CERTIFICATE OF SERVICE
             I hereby certify that on November 6th, 2019, I electronically filed the foregoing document
   with the Clerk of the Court using CM/ECF. I also certify that the foregoing document is being
   served this day on all counsel of record identified below via transmission of Notices of Electronic
   filing generated by CM/ECF or in some other authorized manner for those counsel or parties who
   are not authorized to receive electronically Notices of Electronic Filing.

   GEORGE GESTEN MCDONALD, PLLC                       REVISION LEGAL, PLLC
   9897 Lake Worth Road, Suite #302                   244 5th Ave. Ste. 2230
   Lake Worth, Florida 33467                          New York, New York 10001
   Telephone: (561) 232-6002                          (t) 212.996.4103
   Fax: (888) 421-4173                                (f) 212.996.5863
   E-Service: EService@4-justice.com                  anderson@revisionlegal.com

   By: /s/ David J. George                            By: /s/ Anderson J. Duff
   DAVID J. GEORGE, ESQ.                              ANDERSON J. DUFF, ESQ.
   Florida Bar Number: 898570                         (pro hac vice- pending)
   Emails: DGeorge@4-Justice.com
   MATTHEW R. CHIAPPERINI, ESQ.
   Florida Bar Number: 111417
   Emails: MChiapperini@4-Justice.com




                                          SERVICE LIST
                             B2 Ventures, LLC, vs. Practice Catapult, LLC
                                    Case No. 19-cv-62533-CMA

    COFFEY TRIAL LAW                                   WHITEFORD TAYLOR PRESTON LLP

    Samuel Coffey, Esq.                                Steven E. Tiller, Esq. (admitted pro hac vice)
    500 NE 4 Street, Suite 100
             th
                                                       7 Saint Paul Street, Suite 1500
    Fort Lauderdale, Florida 33301                     Baltimore, MD 21202-1636
    Tel: (954) 541-3194                                Tel: (410) 347-9425
    pleadings@ct-law.com                               stiller@wtplaw.com
    Counsel for B2 Ventures, LLC
